DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on March 31, 2022 have been fully considered but they are not persuasive.
In the remarks filed on March 31, 2022, the Applicant takes the position that “Eakin does not disclose or suggest at least one cassette. The term “cassette” is well known to those of ordinary skill in the art as a flat cartridge/case of compact design. Instead, Eakin discloses an entire feeding station 6 formed by a framework 14-17. However, the feeding station 6 is not cassette based in any way.” 
With respect to the Applicant’s aforementioned argument, the Examiner takes the position that Eakin discloses at least one cassette. A cassette, as broadly described by the specification, has a cross sectional peripheral shape of a square to promote efficient close packing of plural cassettes side by side (page 5). Figure 10 of Eakin shows a plurality of feeding stations 6 placed side by side, and while dimensions cannot be read from Figure 10, it appears the feeding stations 6 are placed side by side in an efficient and compact orientation.  
Additionally, the arguments are not commensurate with the scope of the claim. As currently drafted, claim 1 recites “at least one cassette” therefore only one cassette is required by the claim. The specification states a plurality of cassettes may be joined side by side (page 5) and a plurality of cassettes may be connected to one and the same food collector (page 6). Therefore, under its broadest reasonable interpretation in light of the specification, the claim does not require a plurality of cassettes joined together, and Eakin discloses at least one cassette, as can be seen in Figures 1-2. 
A further teaching of a compact system is seen in Brummel (US Patent No 2015/0208608 A1). Brummel discloses a milking device with an animal feeding device comprising a plurality of feeding troughs and a feed storage container. As seen in Figure 1 the feeding troughs are joined side by side in a compact orientation. 
In the remarks filed on March 31, 2022, the Applicant takes the position that “Eakin does not disclose or suggest a food container being configured to slidably engage into a frame.” 
With respect to the Applicant’s aforementioned argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As best understood by the Examiner, the feed hopper 8 is capable of slidably engaging the frame.  As seen in Fig 1 the frame of Eakin includes feed hopper mount 14, side frame 15, back frame 16, front frame 17, trough frame 20, and mounting bracket 45 which are assembled together. It appears hopper 8 may be capable of sliding into and out of the top of the frame. However, even if not, if one side of the frame assembly is removed then feed hopper 8 is capable of being slid into and out of the frame through the side. Therefore, the food container is capable of slidably engaging into the frame.   
In the remarks filed on March 31, 2022, the Applicant takes the position that “Eakin does not disclose or suggest that the side walls of the food container are positioned opposite to and adjacent respective side wall elements of the frame, and the width of the upper compartment corresponds to the width of the food container” 
With respect to the Applicant’s aforementioned argument, the Examiner takes the position that in Eakin the size of the upper compartment (space above frame 15) corresponds to the size of food container (hopper 8). Under its broadest reasonable interpretation, the term “corresponds” means approximately the same or to have a close similarity. As best seen in Figures 1 and 2, the height of hopper 8 is approximately the same height as the space above frame 15 and the width of hopper 8 is approximately the same as the width of the wall elements of the frame. 

Thus, the Examiner finds the Applicant’s arguments unpersuasive and maintains the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Eakin (WO 2012/078680) in view of Fox (US Patent No 4,672,917) for these reasons. 

Claim Rejections - 35 USC § 112
Claims 16-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes, the claims will be treated on their merits and evaluated as best understood by the Examiner. 
Claim 16 recites the limitation, “said food container further comprises …a food outlet at the bottom portion, the food outlet being configured to communicate with the opening of the feeding device when the bottom portion of the food container is positioned over the opening of the feeding device”. As currently drafted, it is unclear how the food outlet of the food container is configured to communicate with the opening of the feeding device. As best understood by the Examiner, the animal feeding device comprises a food container and a food delivery device wherein the food outlet at the bottom portion of the food container is configured to communicate with the opening of the food delivery device when the bottom portion of the food container is positioned over the opening of the food delivery device that was previously recited in claim 1. 
Regarding claims 17 and 19-23 depend on claim 16 and are therefore indefinite. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eakin (WO 2012/078680) in view of Fox (US Patent No 4,672,917). 
Regarding claim 1, Eakin discloses an animal feeding device (feeding station 6), comprising: at least one cassette (feed station 6) including a frame (the frame work includes feed hopper mount 14, side frame 15, back frame 16, front frame 17, trough frame 20, mounting bracket 45; as seen in Fig 1) including wall elements (side of frame work; Fig 1) that define an upper compartment (space in the frame work above side frame member 15) and a lower compartment (space in the frame work below side frame member 15) of the frame, side wall elements of the frame defining a width of the upper compartment (the space in the frame work above side frame member 15 has a width; as seen in Fig 1), a food container (hopper 8) housed in the upper compartment of the frame and supported by at least one of the wall elements of the frame (hopper 8 housed in the space in the frame work above side frame member 15; Fig 1), the food container including a bottom portion (bottom portion of feed hopper 8), the food container is capable of slidably engaging the frame (Fig 1), and a food delivery device (feed dispensing auger assembly 9) housed in the lower compartment of the frame (Fig 1), said food container communicating with said food delivery device through an opening provided in the bottom portion of the food container (bottom of feed hopper 8 communicates with feed dispensing auger assembly 9), the distance between respective outer surfaces of said side walls of the food container defining a width of the food container (Fig 1), the side walls of the food container being positioned opposite to and adjacent respective said side wall elements of the frame (Fig 1), and the width of the upper compartment corresponding to the width of the food container (width of feed hopper 8 corresponds to the width of the frame; Fig 1) and wherein the food container has a front wall, an end wall, and side walls (feed hopper 8 has four walls as seen in Fig 1).
Eakin does not explicitly disclose the same shape food container. However, food containers with three vertical walls and a forth one comprising an inclination to facilitate the flow of feed towards the outlet are well known in the prior art. Fox discloses a food container (hopper compartment 16) side walls (wall limiting with compartment 16 on the left and opposite wall on the right) being parallel in a longitudinal direction (Fig 1), having a constant distance therebetween in said longitudinal direction (Fig 2), being opposite to each other, being connected to and separated by the front wall in one end thereof (Fig 2), and being connected to and separated by the end wall in an opposite end thereof (Figs 1&2), the end wall having an inclination towards the bottom portion of the food container at least along a lower part thereof (inclination towards the bottom as seen in Figs 1 & 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Eakin with the invention of Fox by changing the shape of the food container, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. One of ordinary skill in the art would be motivated to use the shape of the food container taught by Fox to improve the flow of feed through the outlet, allowing for more efficient feeding and to better use the spacing of the frame.
Regarding claim 2, Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Eakin discloses wherein the height of the upper compartment (space above side frame 15) corresponds to the height of the food container (the height of hopper 8 is approximately the same height as the space above frame 15; best seen in Figs 1&2). 
Regarding claim 3, Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Eakin discloses wherein the outer surface of said side walls of the food container (feed hopper 8) are in contact with the side wall elements of the frame (Fig 1), such that the food container (feed hopper 8) is held in position in the frame at least partly as a result of a friction force between said side walls and said side wall elements (feed hopper 8 in contact with side frame 15 and hopper mount 14 and therefore is held at least in part by friction since they are touching).
Regarding claim 4,  Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Eakin further discloses in a front end of the frame (Fig 1), the wall elements of the frame define a lateral opening (Fig 1) into the upper compartment (space above side frame 15), said lateral opening having a width corresponding to the width of the upper compartment (feed hopper 8 and opening in frame work has corresponding widths; Fig 1) and a height equal to or larger than the height of the food container (feed hopper 8 and the opening in frame work has corresponding heights; Fig 1), said lateral opening being capable of allowing passage of the food container into and out of the upper compartment respectively (feed hopper 8 could be removed through the opening in the frame work; Fig 1).
Regarding claim 5, Eakin in view of Fox discloses the animal feeding device according to claim 1. Eakin discloses wherein the lower compartment (space below side frame 15) has a width equal to the width of the upper compartment (the width of the space below side frame 15 is equal to the width of the space above side frame 15; as best seen in Figs 1-2). 
Regarding claim 6, Eakin in view of Fox discloses the animal feeding device of claim 1 as previously discussed. Eakin further discloses wherein the wall elements of the frame define a lateral opening into the lower compartment (space below side frame 15; Fig 1), which is capable of allowing entrance and exit of the food delivery device (feed dispensing auger assembly 9) into and out of the lower compartment respectively (feed dispensing auger assembly 9 is capable of being inserted and removed through the opening in the frame work below side member; Fig 1).
Regarding claim 7,  Eakin in view of Fox discloses the animal feeding device according to claim 4 as previously discussed. Eakin further discloses lateral opening into the upper compartment and a lateral opening into the lower compartment are provided on a same side of the frame (the opening in the frame work above side member 15 is on the same side as the opening in the frame work below side member 15; best seen in Fig 1).
Regarding claim 9, Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Eakin discloses wherein the frame (feed hopper mount 14, side frame 15, back frame 16, front frame 17, trough frame 20, mounting bracket 45; Fig 1) further comprises first support surfaces (hopper mount 14) by which the food container (feed hopper 8) is supported.
Regarding claim 10, Eakin in view of Fox discloses the animal feeding device according to claim 9 as previously discussed. Eakin discloses the frame (feed hopper mount 14, side frame 15, back frame 16, front frame 17, trough frame 20, mounting bracket 45; Fig 1) further comprises first guide elements (mounting bracket 45) that enable the food container (hopper 8) to be slid into the upper compartment (space above side frame 15) to a position in which the food container is supported by said support surfaces (Fig 1). 
Regarding claim 13, Eakin in view of Fox discloses animal feeding device according to claim 1 as previously discussed. Eakin discloses wherein the at least one cassette (feed station 6) comprises a plurality of cassettes that are releasably attached to each other (Fig 10 shows a plurality of feed stations 6). 
Regarding claim 14,  Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Eakin further discloses a platform on which the at least one cassette stands (mounting bracket 45 provides a platform for hopper 8). Fox further discloses a lift (trolley 8; Fig 1) to hold the feeding device at a predetermined height above ground. 
Claim 8, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eakin (US Patent No WO 2012/078680) in view of Fox (US Patent No 4,672,917) applied to claim 1 above, and further in view of Hamed (FR 2,859,876). 
Regarding claim 8, Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Fox further discloses wherein the food delivery device (feed dispensing auger assembly 9) is capable of receiving food from an outlet provided in the bottom portion of the food container (feed hopper 8) and deliver that food to a further downstream food collector (feeding trough 7) positioned below the food delivery device (feed dispensing auger assembly 9 is capable of receiving food from an outlet provided in the bottom portion of hopper 8 and delivering that food to a further downstream food collector) and the food delivery device defines a food delivery path (food travels from hopper 8 through dispensing auger assembly 9 into feeding trough 7). 
Eakin discloses the claimed invention except Eakin does not explicitly disclose the details of the angle of inclination of the food delivery path. However, Hamed discloses an animal feeding device (Fig 1) with a food delivery path (tube 19) which has an inclination angle between 5° and 45° relative to a horizontal plane from where the food delivery device (feeder 12) receives food from the food container to where the food delivery device delivers food to the food collector (feeder bowl 23). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the angle of inclination as disclosed by Hamed, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the ar. In re Aller, 105 USPQ 233. One of ordinary skill in the art would be motivated to use this angle of inclination in order to provide more efficient flow of the feed by preventing bridging of the feed material. 
Regarding claim 11, Eakin in view of Fox discloses the animal feeding device according to claim 10 as previously discussed. Eakin discloses support for the food delivery device (mounting surface 45 supports feed dispensing auger assembly 9; Fig 1).
Regarding claim 12, Eakin in view of Fox discloses the animal feeding device according to claim 11 as previously discussed. Hamed further discloses second guide elements (rails 10) that enable the food delivery device (feeder 12) to be slid into the lower compartment (portion below feeder 12 as seen in Fig 1) to a position in which the food delivery device is supported by said second support surfaces (Fig 1). One of ordinary skill in the art would be motivated to add second guide elements as suggested by Hamed to more securely hold the feed delivery device in place.
Regarding claim 15, Eakin in view of Fox discloses the animal feeding device according to claim 1 as previously discussed. Eakin in view of Fox does not explicitly disclose a cover at the bottom portion of the food container. However, Hamed discloses a slideably arranged element (moveable plate 9) that covers the opening provided at the bottom portion of the food
container when the food delivery device is out of operative position and that is pushed away from a covering position by the food delivery device when the food delivery device is slid into an operative position inside the lower compartment and that automatically returns to the covering position upon removal of the food delivery device from the operative position in the lower compartment (moveable plate 9 is used for the operation of the mechanical system 4 and to systematically block food while the feeder 12 leaves the filling position). One of ordinary skill in the art would be motivated to add a slideably arranged element, such as the one taught by Hamed in order to reduce food waste in the animal feeding device. 
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eakin (US Patent No WO 2012/078680) in view of Fox (US Patent No 4,672,917) and further in view of Brummel (US Patent No 2015/0208608 A1).  
Regarding claim 24, Eakin discloses an animal feeding system comprising at least one stall (30, 50, 60, 70; Figs 3, 6, 7-10) capable of receiving an animal (A; Fig 10); a food manager (feeding trough 7), and an animal feeding device (feeding station 6; Figs 1 & 10) capable of filling the food manger (feeding trough 7) with food, an animal feeding device (feeding station 6), comprising: at least one cassette (feeding station 6) including a frame (feed hopper mount 14, side frame 15, back frame 16, front frame 17, trough frame 20, mounting bracket 45; Fig 1) including wall elements (Fig 1) that define an upper compartment (space above side frame 15) and a lower compartment (space below side frame 15) of the frame, side wall elements of the frame defining a width of the upper compartment (Fig 1), a food container (feed hopper 8) housed in the upper compartment of the frame and supported by at least one of the wall elements of the frame (Fig 1), the food container including a bottom portion (bottom potion of feed hopper 8), the food container (feed hopper 8) is capable of slidably engaging the frame (Fig 1), and a food delivery device (feed dispensing auger assembly 9) housed in the lower compartment of the frame (Fig 1), said food container communicating with said food delivery device through an opening provided in the bottom portion of the food container (bottom of feed hopper 8 communicates with feed dispensing auger assembly 9), the distance between respective outer surfaces of said side walls of the food container defining a width of the food container (Fig 1), the side walls of the food container being positioned opposite to and adjacent respective said side wall elements of the frame (Fig 1), and the width of the upper compartment corresponding to the width of the food container (width of feed hopper 8 corresponds to the width of the frame; Fig 1) and wherein the food container has a front wall, an end wall, and side walls (feed hopper 8 has four walls as seen in Fig 1).
Eakin discloses a food container but does not disclose the same shape food container. However, food containers with three vertical walls and a forth one comprising an inclination to facilitate the flow of feed towards the outlet are well known in the prior art. Fox discloses a food container (hopper compartment 16) side walls (wall limiting with compartment 16 on the left and opposite wall on the right) being parallel in a longitudinal direction (Fig 1), having a constant distance therebetween in said longitudinal direction (Fig 2), being opposite to each other, being connected to and separated by the front wall in one end thereof (Fig 2), and being connected to and separated by the end wall in an opposite end thereof (Figs 1 &2), the end wall having an inclination towards the bottom portion of the food container at least along a lower part thereof (inclination towards the bottom as seen in Figs 1 & 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Eakin with the invention of Fox by changing the shape of the food container, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. One of ordinary skill in the art would be motivated to use the shape of the food container taught by Fox to improve the flow of feed through the outlet, allowing for more efficient feeding and to better use the spacing of the frame.
Eakin in view of Fox discloses the claimed invention except for the feeding system is part of an animal milking system, comprising: at least one milking device configured for the milking of an animal. Brummel discloses an animal milking system (milking device 1; Fig 1) comprising at least one milking device (milking stations 6 with milking means 8) capable of milking an animal with an animal feeding device (feeding device with plurality of troughs 12; para 0029-0030 and Fig 1). The practice of feeding animals during milking is common in the art. Therefore, it would have been obvious to one of ordinary skill in the art to combine the known feeding system with the known milking system. One of ordinary skill in the art would be motivated to combine the known milking system with the known milking device in order to keep the animals relaxed during milking and motivated it to return for milking.
Regarding claim 25, Eakin in view of Fox and Brummel discloses the animal milking system according to claim 24. Brummel further discloses an identification device (animal recognition device 22) capable of identifying an animal that is in a predetermined milking position at the food manger (para 0031); and a controller that controls the operation of the food delivery device (control unit 15... to determine if and how much food is due to the cow; para 0031) of the animal feeding device based on information from said identification device and information in a database that contains information of an amount and a type of food to be served to an animal (datafile as described in para 0031).
Regarding claim 26, Eakin in view of Fox and Brummel discloses the animal milking system according to claim 24. Brummel further discloses wherein the animal milking system is a rotary parlor (Fig 1).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the rejection under 35 U.S.C. 112(b). 
Claims 17, 19-23 are dependent upon claim 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose, either alone or in combination, the details of the engagement system comprising a flange extending laterally from the bottom of the rim of the bottom portion of the container along with the other limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Huntziker (US-4343262-A), Brelsford (US-3115117-A), Camara (US-20190230900-A1), and Barley (US-20130104807-A1). The cited prior art show animal feeding devices with frames, food containers, and food delivery devices. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644            
                                                                                                                                                                                            /TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644